7/7/2021                                                              Valeria Custom Jewelry, Dallas, TX - Cylex

               Case 3:21-cv-01542-S-BK Document 6-4 Filed 07/09/21                                                 Page 1 of 4 PageID 67
                   er (HTTPS://WWW.CYLEX.US.COM)




      Valeria Custom Jewelry, Dallas, TX
                 C.CALL(TEL:(214)909-3341)                   WEBSITE (HTTPS://WWW.VALERIACUSTOMJEWELRY.COM/)                         Hi DIRECTIONS




                Angi
                Top-Rated Painting Pros


    Valeria Custom Jewelry
    4834 Vicksburg St O (https://www.cylex.us.com/ma p/da llas/vicksburg-street.html)
    75207 Dallas C?(https://www.cylex.us.com/dallas/)
    Texas

                                                Phone: (214)909-3341 (tel:(214)909-3341) c(TE

                                                          Main

                                              Website: https://www.valeriacustomjewelry.com/(https://ww,..



      Vancaro Jewelry

      View Our Collection


    0


    A Hours may differ
    WEDNESDAY                                                         10:00 AM -6:00 PM
    THURSDAY                                                          10:00 AM -6:00 PM
    FRIDAY                                                            10:00 AM -6:00 PM
    SATURDAY                                                          Closed
    SUNDAY                                                            Closed
    MONDAY                                                            10:00 AM -6:00 PM
    TUESDAY                                                           10:00 AM -6:00 PM


    Open.
    Closes in 5 h 0 min.




                 We use cookies to improve our services. By using our website, you agree to our use of cookies.(https://ec.europa.eu/info/cookies_en) OK

https://www.cylex.us.com/company/valeria-custom-jewelry-28703746.html                                                                                      1/4
7/7/2021                                                               Valeria Custom Jewelry, Dallas, TX - Cylex
                 Case 3:21-cv-01542-S-BK Document 6-4 Filed 07/09/21                                                Page 2 of 4 PageID 68



                                                                           N OSWEAT

                                                                           N OSWEAT MENS BUCKET
                                                                                    (1608)




    DATE OF INCORPORATION
    2008




    We are a full service custom jeweler thriving on making the jewelry that you can't get anywhere else. Distance doesn't stop us from building relationships with
    our customers. Contact us today for competitive pricing, creative designs, and unprecedented quality, design and aesthetics.
    Our unique custom jewelry process is specifically tailored to fit people of all facets in the world. If you can imagine it, we can make it.
    Valeria Custom Jewelry creates one of a kind custom jewelry pieces. Browse the website to see the collection.


    Keywords
    Jewelers,Jewelry Stores, Earrings, Fine Jewelry, Ring, Wedding Bands, Necklace, Custom Rings, Bridal Rings, Mens Wedding Bands,Jewelry Designers
    Products
    Jewelry, Engagement Rings, Necklaces, Diamonds, Pendants
    Services
    Jewelry Store, Custom Jewelry, Engagement Ring Design
    Categories
    Jewelry Store, Wedding Jewelry,Jeweler, Diamonds,Jewelry Designer
    Available payment methods

                                      1.0-11D scover                                                                 Le.American Express
                                        Discover                                                                        American Express
                                        Le:Cash                                                                         .e.,:MasterCard
                                          Cash                                                                             MasterCard
                                        I Visa
                                          Visa
    The company Valeria Custom Jewelry is listed in the following categories:
     SHOPPING & RETAIL(HTTPS://VVWWCYLEX.US.COM/DALLAS/SHOPPING-RETAIL/)
      > JEWELERS & JEWELRY STORES(HTTPS://WWW.CYLEKUS.COM/DALLAS/JEWELERS-JEWELRY-STORES/)
     SHOPPING & RETAIL(HTTPS://WWW.CYLEX.US.COM/DALLAS/SHOPPING-RETAIL/) > DIAMOND DEALERS(HTTPS://WWW.CYLEX.US.COM/DALLAS/DIAMOND-DEALERS/)

            ira More info about Valeria Custom Jewelry(/google/companysearch?cx=partner-pub-0861131141565382:7792519963&cof=FORID%3A9&ie=UTF-8&h1=en-
                                                                                                                     US&q=Valeria%20Custom%20Jewelry)




                  We use cookies to improve our services. By using our website, you agree to our use of cookies.(https://ec.europa.eu/info/cookies_en) OK

https://www.cylex.us.com/company/valeria-custom-jewelry-28703746.html                                                                                                 2/4
7/7/2021                                                               Valeria Custom Jewelry, Dallas, TX - Cylex

               Case 3:21-cv-01542-S-BK Document 6-4 Filed 07/09/21                                                  Page 3 of 4 PageID 69



                                                                        NOSWEAT

                                                                        N OSWEAT MENS BUCKET
                                                                                 (1608)




                        (HTTPS://ADMIN.CYLEX.US.COM/CLAIMMYBUSINESS.ASPX?D=CYLEX.US.COM&FIR_NR=28703746&GUID=F3DAF28577F64CF3A13F4C85M




    Be the first to write a review for Valeria Custom Jewelry!
    Share your experience!




             Machine Tool Repair & Gear Manufacturing, Inc.(https://wvvw.cylex.us.com/company/machine-tool-repair---gear-manufacturing--inc-
             -15556853.html)
             90.24 mi
             4770 Iberia Ave
             75207 Dallas
             .
             t (214)631-8120



             Paris Fashions Incorporated (https://www.cylex.us.com/company/paris-fashions-incorporated-8500506.html)
             90.44 mi

      2      2629 NORTH STEMMONS FREEWAY SUITE 235
             75207 Dallas
             .
             t (214)630-7696



              Xcessories (https://wwvv.cylex.us.co m/com pa ny/xcessories-23816103.html)
              90.75 mi

      3       2300 N STEMMONS FWY
              75207 Dallas
              t
              . (214)630-1183



             Foree Hunsicker Inc(https://www.cylex.us.com/company/foree-hunsicker-inc-23649984.html)
             90.75 mi

      4      2300 N STEMMONS FWY
             75207 Dallas
             t 214 526 1987
             .



              M urray Cyndie & Co (https://www.cylex.us.com/company/murray-cyndie--co-8487656.html)
              9 OW
                 !  mp cookies to improve our services. By using our website, you agree to our use of cookies.(https://ec.europa.eu/info/cookies_en)   OK

https://www.cylex.us.com/company/valeria-custom-jewelry-28703746.html                                                                                       3/4
7/7/2021                                                             Valeria Custom Jewelry, Dallas, TX - Cylex
              Case 3:21-cv-01542-S-BK Document 6-4 Filed 07/09/21
             2300 NORTH STEMMONS FREEWAY                                                                          Page 4 of 4 PageID 70
             75258 Dallas
      5      L(214)637-1565



             Forty Seventh & Fifth Incorporated (https://www.cylex.us.com/company/forty-seventh—fifth-incorporated-7240805.html)
             9 0.91 mi
             2300 NORTH STEMMONS FREEWAY
      6      75258 Dallas
             L(214)631-5352



            [10 Map view of similar nearby companies (https://wvvw.cylex.us.com/scg?
             q=&c.--.8a=&p=1&dst=&sUr1=&ctg=594,2693&geo=32.806340,-96.849900&r=30#map)




                We use cookies to improve our services. By using our website, you agree to our use of cookies.(https://ec.europa.eu/info/cookies_en) OK

https://www.cylex.us.com/company/valeria-custom-jewelry-28703746.html                                                                                     4/4
